J-S13036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAYVON AKEEM MO MORGAN                    :
                                               :
                       Appellant               :   No. 1225 MDA 2021

             Appeal from the PCRA Order Entered August 20, 2021
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0002985-2017


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED MAY 05, 2022

        Appellant Shayvon Akeem Mo Morgan appeals from the Order entered

in the Court of Common Pleas of York County on August 20, 2021, denying

his amended petition filed pursuant to the Post-Conviction Relief Act (PCRA)1

following a hearing. We affirm.

        A prior panel of this Court set forth the relevant facts and procedural

history herein as follows:

              The following facts were gleaned from the trial court's Rule
        1925(a) opinion: Appellant and his co-conspirator, Dysheem
        Jones, fled from the scene of an automobile accident and ran
        towards Rutter's Dairy. There, [A]ppellant and Jones approached
        Dennis Hoke, a Rutter's employee, and offered him $100 to give
        them a ride out of the area. When Hoke asked appellant and Jones
        where they wanted to go, they responded “anywhere but here.”
        Hoke described their demeanor as being “very, very nervous.”
        Although Hoke saw neither [A]ppellant nor Jones deposit anything
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S13036-22


       on the ground, after they left the area Hoke observed a clear
       plastic bag of marijuana and another bag of a white powdery
       substance, consistent with crack cocaine, lying on their path. (Trial
       court opinion, 11/8/19 at 3-5.)
              Appellant and Jones proceeded to enter a Budget Rental.
       When asked by the manager, Joseph Charles, if he could help
       them, they responded that they were waiting for their girl to come.
       Then [A]ppellant went into the bathroom, and Jones went into a
       backroom. Charles asked Jones if he could be of assistance, and
       Jones replied that he was just leaving. Charles informed Jones that
       the back door was locked. While Jones was attempting to exit
       through the front door, State Trooper Patrick Kelly was entering
       the building. Jones was taken into custody. A search revealed
       Jones was in possession of cocaine, heroin, and marijuana. (Id.
       at 5-6, 9.)
              Appellant exited the bathroom and surrendered to Trooper
       Kelly. Although no drugs were found on his person, he was in
       possession of $506 in cash. Shawn Chambers, a Budget
       employee, testified that she had cleaned the bathroom the
       previous day. She stated that she put the bathroom trash can near
       the bathroom door with a new trash bag draped over its side.
       When she returned the day of the incident, she put in the new
       bag. At that time, all that was in the trash can were some paper
       towels. Chambers further testified that no one had entered the
       bathroom prior to [A]ppellant. Trooper Richard Sentak testified
       that he searched the bathroom and recovered a firearm from the
       trash can. The firearm was operable and [A]ppellant was ineligible
       to possess a firearm. (Id. at 6-10.)
              On September 20, 2018, a jury convicted [A]ppellant of all
       counts. Appellant was sentenced on January 3, 2019.[2] Timely
       post-sentence motions were filed and denied by the trial court.
       Appellant timely appealed. The trial court ordered appellant to file
       a concise statement of errors complained of on appeal, pursuant
       to Pa.R.A.P. 1925(b), and he timely complied. Thereafter, the trial
       court filed its Rule 1925(a) opinion.

Commonwealth v. Morgan, No. 625 MDA 2019, unpublished memorandum

at 1 (Pa.Super. filed June 23, 2020).

____________________________________________


2 Appellant was sentenced to an aggregate term of six (6) years to thirteen
(13) years in prison.

                                           -2-
J-S13036-22


      On November 13, 2020, Appellant filed a PCRA petition, pro se.

Appellant secured counsel, and on June 1, 2021, counsel filed an Amended

Petition for Relief Under the Post Conviction Relief Act; a further amendment

was submitted on August 2, 2021, wherein Appellant, citing 42 Pa.C.S.A. §

9543(a)(2)(vi), raised a claim of after discovered, exculpatory evidence in the

form of testimony of co-defendant Dysheem Jones.

      A PCRA hearing was held on August 6, 2021. After indicating that it had

considered the relevant testimony, record evidence, and caselaw, the PCRA

court denied Appellant’s petition on August 18, 2021.

       Appellant filed a timely appeal on September 16, 2021, and a statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b) on

September 27, 2021. The PCRA court filed its Opinion pursuant to Pa.R.A.P.

1925(a) on November 4, 2021. Therein, the court adopted its reasoning and

opinion set forth in its Opinion and Order of August 18, 2021.

      In his brief, Appellant presents the following question for this Court’s

review:

      Did the [PCRA] court commit an error of law and improperly
      dismiss [Appellant’s] PCRA petition because [Appellant] is entitled
      to PCRA relief where exculpatory evidence presented in the form
      of the testimony of Dysheem Jones met the four-prong test for
      after-discovered evidence?

Brief for Appellant at 4.

      Appellant maintains that the testimony co-defendant Jones is

prepared to offer is of such a nature that a different verdict would be


                                     -3-
J-S13036-22


likely at a new trial. Brief for Appellant at 11. Appellant avers that the

PCRA Court based its decision to deny him PCRA relief on “incorrect

suppositions and a palpable bias against [him]” and that the court held

him to a higher standard of review than a preponderance of the

evidence. Appellant further claims the PCRA court erroneously found

Jones to be incredible without legal support or support in the record.

Appellant concludes that the court’s order should be reversed and that

he should be afforded a new trial based upon this new evidence.

      As this Court recently reiterated, our standard of review of an order

denying PCRA relief is well-established:

           Our review of a PCRA court's decision is limited to
           examining whether the PCRA court's findings of fact are
           supported by the record, and whether its conclusions of
           law are free from legal error. We view the findings of the
           PCRA court and the evidence of record in a light most
           favorable to the prevailing party. With respect to the
           PCRA court's decision to deny a request for an
           evidentiary hearing, or to hold a limited evidentiary
           hearing, such a decision is within the discretion of the
           PCRA court and will not be overturned absent an abuse
           of    discretion.   The     PCRA     court's    credibility
           determinations, when supported by the record, are
           binding on this Court; however, we apply a de novo
           standard of review to the PCRA court's legal conclusions.

      Commonwealth v. Mason, 634 Pa. 359, 130 A.3d 601, 617
      (2015) (citations and quotation marks omitted).

            To be entitled to PCRA relief, a petitioner must plead and
      prove by a preponderance of the evidence, that his conviction or
      sentence resulted from one or more of the circumstances
      enumerated in 42 Pa.C.S. § 9543(a)(2), which provides, in
      relevant part:


                                      -4-
J-S13036-22


          (2) That the conviction or sentence resulted from one or
          more of the following:
          ***
          (vi) The unavailability at the time of trial of exculpatory
          evidence that has subsequently become available and
          would have changed the outcome of the trial if it had
          been introduced.
       42 Pa.C.S. § 9543(a)(2)(vi).

            To establish such a claim, a petitioner must prove that (1)
      the evidence has been discovered after trial and it could not have
      been obtained at or prior to trial through reasonable diligence; (2)
      the evidence is not cumulative; (3) it is not being used solely to
      impeach credibility; and (4) it would likely compel a different
      verdict. Commonwealth v. Cox, 636 Pa. 603, 146 A.3d 221,
      228 (2016) (citations and quotation marks omitted). See also
      Commonwealth v. Small, ––– Pa. ––––, 238 A.3d 1267, 1273
      n.1 (2020); Commonwealth v. D'Amato, 579 Pa. 490, 856 A.2d
      806, 823 (2004).

Commonwealth v. Murchison, 2022 WL 589122, at *7-8 (Pa.Super. Feb.

28, 2022).

      In addition, we note that credibility determinations are an integral part

of determining whether a PCRA petitioner has presented after-discovered

evidence that would entitle him to a new trial. See Commonwealth v. Small,

189 A.3d 961, 978-79 (Pa. 218) (remanding for the PCRA court to make

relevant credibility determinations). This Court has stated, prior to granting

a new trial based on after-discovered evidence, “a court must assess whether

the alleged after-discovered evidence is of such a nature and character that it

would likely compel a different verdict if a new trial is granted.”

Commonwealth v. Padillas, 997 A.2d 356, 365 (Pa.Super. 2010). “In

making this determination, a court should consider the integrity of the alleged


                                     -5-
J-S13036-22


after-discovered evidence, the motive of those offering the evidence, and the

overall strength of the evidence supporting the conviction.” Id.

      Herein, the PCRA court explained in great detail why it determined

Appellant’s after-discovered evidence claim lacks merit:

      B. Unavailability at Trial of Exculpatory Evidence

             On the eve of his PCRA hearing and after the originally
      scheduled PCRA hearing date, on August 2, 2021, [Appellant]
      added a new PCRA claim. The new claim was that [Appellant’s]
      codefendant, Dysheem Jones, was willing to testify that it was he,
      not [Appellant], who had placed the firearm in the trashcan at the
      Budget Rental. Mr. Jones did so testify at the PCRA hearing.
      [Appellant] avers that this amounts to exculpatory evidence not
      available at the time of trial that would have changed the outcome
      of his case. Amended Petition for Relief Under the Post Conviction
      Relief Act, at unnumbered page 2 (citing 42 Pa.C.S. §
      9543(a)(2)(vi). For the following reasons, we disagree.
             As a brief aside, the Commonwealth addressed this claim as
      though it were brought as an ineffective assistance of counsel
      claim. 42 Pa.C.S. § 9543(a)(2)(ii). To that end, the
      Commonwealth cited the case of Commonwealth v. Clark, 961
      A.2d 80 (Pa. 2008), which deals with ineffective assistance of
      counsel claims concerning the failure to call a potential witness.
      In Clark, our Supreme Court states the following:

          Where a defendant claims that counsel was ineffective
          for failing to call a particular witness, we require proof of
          that witness's availability to testify, as well an adequate
          assertion that the substance of the purported testimony
          would make a difference in the case. Generally, we
          require a defendant to demonstrate that:

               (1) the witness existed, (2) the witness was
               available to testify for the defense; (3) counsel
               knew of, or should have known of, the
               existence of the witness; (4) the witness was
               willing to testify for the defense; and (5) the
               absence of the testimony of the witness was so
               prejudicial as to have denied the defendant a
               fair trial.

                                      -6-
J-S13036-22



           Commonwealth v. Washington, 927 A.2d 586, 599 (Pa.
           2007).
     Id., at 90 (some internal citations omitted). The Commonwealth,
     having supplied this case law, then argued that Mr. Jones was
     unavailable to testify, Mr. Jones was, at the time of [Appellant’s]
     trial, unwilling to testify for the defense, and that the absence of
     the witness was not so prejudicial as to have denied [Appellant]
     of a fair trial. As to this last prong, the Commonwealth submitted
     that prejudice was greatly reduced where the jury heard from a
     defense witness, Mr. Brian Mertz, that he believed Mr. Jones had
     gone into the bathroom. All of this is accurate and would support
     denial of such a claim. However, [Appellant] specifically brought
     his claim under 42 Pa.C.S. § 9543(a)(2)(vi). See Amended
     Petition for Relief Under the Post Conviction Relief Act, at
     unnumbered page 2.

          42 Pa.C.S. § 9543(a)(2)(vi) states as follows:

          (a) General rule. — To be eligible for relief under this
          subchapter, the petitioner must plead and prove by a
          preponderance of the evidence all of the following:
           (2) That the conviction or sentence resulted from one
          or more of the following:
           (vi) The unavailability at the time of trial of exculpatory
          evidence that has subsequently become available and
          would have changed the outcome of the trial if it had
          been introduced.

          As [Appellant] has brought his claim under 42 Pa.C.S. §
     9543(a)(2)(vi) and not 42 Pa.C.S. § 9543(a)(2)(ii), our analysis
     departs from that of the Commonwealth. We, instead, begin with
     Mr. Jones' credibility.
            Mr. Jones was not credible to this [c]ourt. His demeanor,
     though calm, appeared, to this [c]ourt, to be calculating. We
     cannot speculate as to that calculus: however, Mr. Jones testified
     that he, not [Appellant], placed the firearm in the trashcan. Even
     if Mr. Jones’ altruistic statements were credited, there is likely no
     price Mr. Jones could be made to pay for any untrue testimony.
     He has already been sentenced for his own crimes and a perjury
     charge is extremely unlikely to lay based upon the testimony
     offered. As such, Mr. Jones was free to testify almost risk-free.
     Jones had a preexisting criminal relationship with [Appellant],
     which also renders his belated assumptions of culpability suspect.

                                     -7-
J-S13036-22


     And yet, despite Mr. Jones having long been sentenced—his York
     County matters were settled on February 26, 2019-- this claim
     was not brought until just before the PCRA hearing-- despite
     testimony from [Appellant] that Mr. Jones had been reaching out
     to him for some time. On the stand, Mr. Jones’ testimony flew in
     the face of the bulk of the testimony offered at trial and this
     [c]ourt finds that it was false testimony given in continued support
     of his accomplice.
            Though Mr. Jones’ PCRA testimony disagreed with all of the
     evidence that the jury clearly credited, it did align in one detail
     with that of a defense witness. During the PCRA proceedings, trial
     counsel testified regarding her elation at discovering Mr. Hertz.
     Mr. Hertz was the only witness that the defense was able to locate
     whose story seemed to support that of [Appellant], which was
     recounted at the PCRA hearing. At the PCRA hearing, [Appellant]
     testified that, at one point, while he was sitting on the opposite
     side of the room at the Budget Rental, his codefendant entered
     the bathroom. Trial counsel’s excitement aside, this does not fully
     comport with the testimony of Mr. Hertz. The following exchange
     occurred between Mr. Hertz and defense counsel:

         Defense: So, you testified that all three of you were
         behind the counter when they first came in?

         Hertz: Correct.

         Defense: And what happened next?

         Hertz: Well, the two were on the one side towards the
         bathroom and we asked could we help. And they said
         they were waiting for their girlfriend.

         Defense. And after that did you go back to work?

         Hertz: Yes, I was still behind the counter working.

         Defense: From where all three of you were behind the
         counter, are you able to see the entrance to the
         bathroom?

         Hertz: No. I can’t, no.

         Defense: And are you aware did anybody go into that
         bathroom?

                                    -8-
J-S13036-22



          Hertz: I thought both of them went in at one time.

          Defense: Okay. And why did you think both went in?

          Hertz: Because I couldn't see them anymore.

     (N.T., 9/17/18, at 272-73.) (emphasis added). On cross-
     examination, the Commonwealth asked and Mr. Hertz
     answered the following question:

          Cmwlth: Mr. Hertz, did you see either of those two
          gentlemen with your own eyes go into that bathroom?

          Defense: No.

     Id., at 275. Very clearly, Mr. Hertz's candid trial testimony did not
     perfectly align with [Appellant’s] testimony, at the PCRA hearing,
     that [Appellant] was seated across the room when the
     codefendant entered the bathroom. Rather, Mr. Hertz's testimony
     only agrees with [Appellant] in that Mr. Hertz thought that the
     codefendant, Mr. Jones, also entered the bathroom. However, Mr.
     Hertz believed that the codefendants were in the bathroom at the
     same time. And, Mr. Hertz testified that he did not actually see
     either of the codefendants enter the bathroom. Thus, though he
     went no further in his testimony than inferring that Mr. Jones
     entered the bathroom, Mr. Hertz's testimony somewhat aligns
     with Mr. Jones on this one detail.
            The facts at issue established, we turn to the law governing
     newly discovered evidence claims that are offered under the aegis
     of the PCRA. In Commonwealth v. Loner, our Superior Court
     summarized the applicable law as follows:

          Section 9543(a)(2)(vi) of the PCRA provides for post-
          conviction relief when a petition can prove a claim of
          newly discovered evidence. In order to succeed with this
          claim, the petitioner must establish by a preponderance
          of the evidence that: (1) the evidence has been
          discovered after the trial and it could not have been
          obtained at or prior to trial through reasonable diligence;
          (2) such evidence is not cumulative; (3) the evidence is
          not being used solely to impeach credibility; and (4)
          such evidence would likely compel a different verdict.


                                     -9-
J-S13036-22


     836 A.2d 125, 135 (Pa. Super. Ct. 2003) (internal citations and
     quotations omitted).

            Regarding discovery and reasonable diligence, if [Appellant]
     were to be believed, he discovered that his codefendant placed
     the firearm in the trashcan after trial and he could not have
     obtained this information prior to trial through reasonable due
     diligence. Regarding this supposed newly discovered evidence,
     this [c]ourt did not find [Appellant] credible. During the PCRA
     hearing [Appellant] “guaranteed” that the statement along the
     lines of “he's got a gun” was made by Dysheem Jones to indicate
     that the trooper possessed a firearm. When queried by this [c]ourt
     as to why Mr. Jones would have made such an obvious observation
     about a trooper in full uniform—when he might have just as easily
     declared that the trooper possessed a badge—[Appellant]
     conceded that only Mr. Jones could know for sure. Thus,
     [Appellant], understandably, was, during the course of the PCRA
     hearing, making purely self-serving statements. We find that
     [Appellant] made an equally self-serving statement to place his
     own firearm on his codefendant. This was a self-serving statement
     made in conjunction with an equally incredible statement by
     [Appellant’s] incredible accomplice who clearly still harbors affinity
     for [Appellant]. Their duplicity is further demonstrated by the fact
     that Mr. Hertz’s inference placed [Appellant] and Mr. Jones in the
     bathroom at the same time-; whereas, [Appellant] and Mr. Jones
     placed Mr. Jones in the bathroom alone, which makes sense when
     a story is being manufactured to distance [Appellant] from the
     gun and the possibility that he was present while it was concealed
     in the trashcan.
            [Appellant’s] story is unbelievable considering his own
     credibility. [Appellant’s] story does not align with the one witness
     who, as we discussed above, possibly also placed the codefendant
     in the bathroom though he did not see it with his own eyes. It
     strains credulity beyond the breaking point to believe that
     [Appellant], who along with his codefendant, nervously requested
     a ride to anywhere else, would not have been aware that his
     compatriot was carrying illicit drugs and a firearm. Granted,
     handguns are almost inherently concealable and so it is possible,
     if the codefendants were credible, that [Appellant] was unaware
     of the presence of the gun. Though it is a tautology, if this were
     the case and Mr. Jones did not inform [Appellant] that he had
     possessed and placed the gun until after [Appellant’s] trial then
     the evidence was not discoverable until after trial. However, as we
     have clearly indicated, because the codefendants were not

                                    - 10 -
J-S13036-22


     credible in their PCRA testimony, the supposedly unavailable
     evidence was clearly manufactured evidence. As the [c]ourt finds
     the evidence in question was not discovered after the trial, but,
     rather, was manufactured after the trial, this claim fails.
     Nonetheless, we continue on.
            For reasonable due diligence, trial counsel’s testimony that
     her entreaties to codefendant's counsel for his state charges went
     unanswered supports the notion that the information was
     unavailable. Though this [c]ourt did not find the codefendant to
     be credible, he did indicate that his federal attorney was urging
     him to complete his federal matters prior to his state charges.
     While Mr. Jones was not credible regarding gun possession, this
     sort of prosaic detail was credible in light of standard legal
     practice. In fact, trial counsel testified that if roles had been
     reversed and she were to have been Mr. Jones’ attorney, she
     would not allowed him to testify due to his potential legal
     exposure.
            As for whether the evidence offered is cumulative, it is not.
     Though Mr. Hertz potentially placed the codefendant in the
     bathroom—and he admitted he did not actually see either
     codefendant enter and merely inferred that they had, Mr. Hertz’s
     testimony could not speak to what occurred within that bathroom.
            The evidence was not offered solely to impeach credibility.
     Mr. Jones’ testimony, if believed, offered substantive evidence as
     to how the firearm in question happened to be placed in the
     trashcan.
            Mr. Jones’ testimony would not be likely to compel a
     different verdict. Joseph Charles testified that he was able to see
     the store from end-to-end and that only one of the two
     codefendants entered the bathroom. Moreover, Mr. Charles
     testified that approximately 45 seconds elapsed from the time that
     the codefendants entered the store to the arrival of the trooper
     and that the person who walked to the back room would not have
     had a chance to enter the bathroom. It is clear from other
     testimony, including [Appellant’s] during the PCRA hearing, that
     Mr. Jones was the one that walked to the backroom.
            Shawn Chambers, for all her potential flaws as a witness,
     admitted that she could not see the bathroom. However, her
     testimony agreed with that of Mr. Charles that, upon the arrival of
     the trooper, one of the codefendants entered the bathroom while
     the other proceeded to a backroom area.
            Trooper Patrick Sentak testified that upon his arrival he saw
     the codefendants standing to one side of the Budget Rental. In
     agreement with Mr. Charles and Ms. Chambers, Trooper Sentak

                                    - 11 -
J-S13036-22


     saw Mr. Jones move towards the opposite side of the store and he
     saw [Appellant] enter the bathroom.
           Mr. Hertz could not see anyone enter the bathroom. He
     merely inferred that both codefendants had done so because he
     lost sight of them. The testimony of a codefendant would not
     compel a jury to arrive at a different verdict in light of at least two
     witnesses who claimed to have seen [Appellant], but not Mr.
     Jones, enter the bathroom and who were buttressed by the
     testimony of the, admittedly, problematic Ms. Chambers.
     Moreover, again, this [c]ourt did not find [Appellant] or Mr. Jones
     to be credible at the PCRA.
           The evidence undergirding this claim is not newly discovered
     evidence. It is manufactured evidence. And the outcome would
     not have been different if the jury had heard the evidence.
     However. before concluding our analysis, we would consider the
     case of Commonwealth v. Fiore, 780 A.2d 704 (Pa. Super. Ct.
     2001).
           In Fiore, the defendant's codefendant, a Mr. Zdrale, was
     accused of being the middleman in a murder-for-hire plot set in
     motion by the defendant. Id., at 707-08. The defendant filed a
     PCRA petition premised upon newly discovered evidence:

          In his petition for collateral relief, Appellant alleges that
          the testimony of Mr. Zdrale, who was unavailable to
          testify at Appellant's second trial because he was
          awaiting his own separate trial on the same charges,
          would have established that Appellant was innocent of
          the charges. Mr. Zdrale died on July 29, 1999. His
          testimony was preserved, in anticipation of his death, for
          the PCRA hearing and any further proceedings via video
          deposition on October 16, 1998.

     Id., at 710-11. Specifically, Mr. Zdrale's testimony was that, while
     the defendant and Mr. Zdrale did not like the purported target,
     they did not intend to kill the target. Id., at 712. During PCRA
     proceedings, Mr. Zdrale was found to have been unavailable for
     defendant's trial because he had, through his attorney,
     communicated to defendant's counsel that he was asserting his
     Fifth Amendment privilege against self-incrimination. Id., at 711-
     12. Thus, the Superior Court concluded that this amounted to new
     evidence that was unavailable to the defendant at the time of his
     trial. We would hasten to note that this is different to our own case
     in that no communication, whatsoever, was made between Mr.
     Jones’ attorneys and [Appellant’s] regarding an assertion of Fifth

                                     - 12 -
J-S13036-22


     Amendment privilege. The Superior Court also found that Mr.
     Zdrale's testimony was neither cumulative, nor was it offered to
     impeach credibility. Id., at 712. It was the final prong of the test
     for newly discovered evidence, regarding whether the new
     evidence would likely compel a different verdict, that was in
     question.
           Regarding credibility in Fiore, the Superior Court stated the
     following:

         The PCRA court determined that Mr. Zdrale's testimony
         was of “questionable credibility.” We note that the PCRA
         court did not find that Mr. Zdrale was incredible, but
         instead noted Mr. Zdrale's questionable credibility in
         determining that his testimony would not likely have
         compelled a different verdict.

     780 A.2d, at 712. This is in stark contrast to our own case in which
     we have stated that [Appellant] and, paramount to this claim, Mr.
     Jones, with limited exceptions for some mundane facts, are
     incredible and we have stated our reasons for so finding, supra.
     The Fiore court also found that the PCRA court's findings regarding
     inconsistencies in Mr. Zdrale's testimony did not bear upon the
     ultimate issues. Id., at 713. Again, this is in contrast to our case
     in which the testimony of Mr. Jones, regarding ultimate issues,
     was almost entirely inconsistent with every other witness—save
     one. And the testimony of that one witness, Mr. Hertz is still,
     ultimately, at odds with Mr. Jones’ testimony. Mr. Hertz believed
     that Mr. Jones and [Appellant] were in the bathroom, because he
     could not see them anymore. Mr. Jones’ testimony was such that
     he entered the bathroom alone. Mr. Jones’ testimony was at odds
     with all other testimony.
           The foregoing in mind, the Fiore court stated the following:

         This leads us to the final conclusion of the PCRA court.
         that Mr. Zdrale's testimony was not likely to have
         changed the outcome of the trial. The PCRA. court
         determined his testimony was not so persuasive as to
         compel a different result. In evaluating Mr. Zdrale's
         testimony, the PCRA court used the same factors it
         would have asked the jury to consider. The PCRA [sic]
         recognized that Mr. Zdrale had a friendship with
         Appellant and animosity toward other persons in the
         case, he had numerous inconsistencies and inaccuracies
         in his testimony and he had suffered a brain injury that

                                    - 13 -
J-S13036-22


         impaired his memory. Even considering this to be true,
         Mr. Zdrale's testimony that there was no conspiracy, if
         believed by the jury, would have changed the outcome
         of this case.

         The Commonwealth's case was essentially that Appellant
         asked Mr. Zdrale to find someone to murder Mr. Duritsa.
         The      Commonwealth         attempted      to    prove
         Appellant's involvement through statements made
         between Mr. Zdrale and Mr. Thomas and Mr. Smith,
         the men hired to conduct the murder. Mr. Zdrale's
         testimony would be essential to the defense to
         contradict the testimony of Mr. Smith, a convicted
         perjurer with a criminal background, and Mr. Thomas, a
         person with an extensive criminal history. Mr. Thomas
         admitted to lying to the police about the events in
         question and gave conflicting versions under oath.
         Mr. Thomas also received a sentence of six to twenty-
         three months for his involvement in these charges in
         return for his cooperation with the Commonwealth. He
         also received
         immunity from prosecution for any future charges in
         return for testifying before the grand jury and at Fiore's
         trial. Additionally, the testimony of both Mr. Smith
         and Mr. Thomas was inconsistent with previous
         statements they had given under oath.

         Mr. Zdrale's testimony contradicts the Commonwealth's
         case-in-chief.    At   trial,   the     Commonwealth
         contended that Mr. Zdrale was the middleman in
         the murder-for-hire conspiracy. He was the link
         between Mr. Fiore, the person who wanted Mr.
         Duritsa killed, and Mr. Smith and Mr. Thomas, the
         men hired to kill Duritsa. Mr. Zdrale professed that
         there was no conspiracy. We believe that a jury should
         be presented with the testimony of Mr. Zdrale to permit
         it to determine whether his version of the events is more
         credible than that of Mr. Smith and Mr. Thomas.

     Id., at 713 (internal citations and notes omitted) (emphasis
     added). Our case, is markedly different from that of Fiore.

           To begin, unlike in Fiore, the Commonwealth witnesses in
     our case were disinterested parties whose involvement in the case

                                   - 14 -
J-S13036-22


     was happenstance. In Fiore, the newly discovered evidence, in the
     vessel of Mr. Zdrale, was the Commonwealth's alleged
     middleman. Mr. Zdrale’s testimony could potentially rebut that
     theory and the evidence of the two Commonwealth witnesses who
     were to have been in on the plot. Our newly discovered evidence
     witness is, like the one in Fiore, a codefendant; however, unlike
     in Fiore, the Commonwealth, in our case, relied upon witnesses
     who were disinterested.
            In addition to the above, the testimony of crucial witnesses
     in Fiore, Messrs. Smith and Thomas, was inconsistent with prior
     sworn statements. Though Ms. Chambers’ trial testimony added
     details to her pretrial statements, she did not, as we discussed,
     supra, under the law, testify inconsistently with her prior
     statements. Admittedly, Ms. Chambers has a checkered past;
     however, Mr. Charles’ and Trooper Sentak’s testimony aligned
     with Ms. Chambers’ testimony that only one person entered the
     bathroom. And Mr. Charles’ testimony established that there was
     no time for anyone else besides the Defendant to have entered
     the bathroom. As for the critical evidence offered by Ms.
     Chambers’ regarding the timing of her bathroom cleaning, the jury
     clearly decided this issue in the Commonwealth's favor even in
     light of Ms. Chambers’ past. Unlike in Fiore, Mr. Jones’ testimony
     would not be rebutting unsavory witnesses where one was offered
     deals in exchange for testimony; but, rather, it would be offered
     against disinterested parties whose testimony agrees in major
     detail. And Mr. Jones’ testimony would be in contradiction of
     defense witness Mr. Hertz’s testimony that both codefendants
     entered the bathroom.
            For all of the foregoing reasons, we can differentiate our
     case from that of Fiore. As such, our determination that this claim
     should fail stands.
     ___
     6 This Court would never state as a matter of fact that a perjury

     charge could not be made out; but, it being, in our estimation, an
     unlikely event, we stand by our assertion that Mr. Jones was free
     to testify unencumbered.

PCRA Court Order and Opinion in Support of Order, 8/18/21, at 22-35 (italics

and boldface for emphasis in original).

      Our review of the record supports the PCRA court’s conclusion that the

four-prong test for granting a new trial on the basis of after-discovered

                                    - 15 -
J-S13036-22


evidence has not been met. While the PCRA court determined that the fourth

prong had not been met, we further find that Mr. Jones’ testimony would

primarily serve to impeach that of Mr. Charles, Ms. Chambers, and Trooper

Kelly, eyewitnesses who had testified that Appellant entered the restroom

where the firearm had been abandoned, while Mr. Jones’ did not do so. For

this reason, we hold that Appellant has failed to establish the third prong of

the test as well. See Murchison, supra.

      Notwithstanding, as the PCRA court found, were Appellant to present

Mr. Jones’ testimony at a new trial, it is not likely to compel a different verdict

given the contrary testimony of multiple, credible eyewitnesses who

previously testified. Appellant’s argument to the contrary, the PCRA court’s

explanation does not reveal a bias toward him but, rather, evinces a thorough

analysis supported by record evidence.

       Moreover, Appellant’s position that the PCRA court based its decision

upon the incorrect assumption that “there is likely no price Mr. Jones could be

made to pay for any untrue testimony,” see Brief for Appellant at 16, is belied

by the record.   The PCRA court was careful to explain in footnote 6 of its

Opinion and Order that it would never definitively state whether a perjury

charge could be brought against Jones, but it did consider the unlikelihood of

that happening in surmising that Jones was free to testify unencumbered. See

supra.   This was just one of numerous factors the PCRA court detailed in

support of its decision to deny Appellant PCRA relief.


                                      - 16 -
J-S13036-22


      Appellant further contends that Jones’ testimony “was, in fact,

inherently reliable and credible” because he could be charged with possession

of a firearm. Brief for Appellant at 16 (emphasis in original). Appellant also

discusses why he deems the PCRA court erred in failing “ to lend any credence

to Jones’s testimony.” Id. at 18. In setting forth these arguments, Appellant

essentially asks this Court to reweigh the testimony of Appellant and Mr. Jones

at the PCRA hearing and make our own credibility determinations to reach a

different result. This we cannot do.

      “Indeed, one of the primary reasons PCRA hearings are held in the first

place is so that credibility determinations can be made; otherwise, issues of

material   fact   could   be   decided    on      pleadings   and   affidavits   alone.”

Commonwealth v. Johnson, 966 A.2d 523, 539 (Pa. 2009). Here, the PCRA

court found that Mr. Jones’ testimony, and that of Appellant, was not credible

for numerous reasons. We decline to usurp the PCRA court's credibility

determinations or reweigh the evidence. Because the PCRA court's credibility

determinations render Appellant's claim on appeal meritless, we affirm the

Order denying Appellant post-conviction collateral relief.




                                         - 17 -
J-S13036-22


 Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/5/2022




                          - 18 -